Citation Nr: 1045420	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  09-20 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for cold injury residuals to 
the hands and feet. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1948 to September 
1951. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2009 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

Although this appeal has been certified to the Board for review 
of whether the Veteran has submitted new and material evidence to 
reopen the claims at issue, applicable law provides that 
certification is for administrative purposes and does not serve 
to either confer or deprive the Board of jurisdiction of an 
issue. 38 C.F.R. 
§ 19.35.  

The Board has determined that the present appeal involves an 
original claim of service connection for cold weather injuries to 
the hands and feet, as noted on the title page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The Veteran did not file an appeal within one year of April 1991 
notice of a March 1991 rating decision. As a result, this 
decision became final. Generally, VA may reopen a final decision 
only upon the receipt of new and material evidence. 38 C.F.R. 
§ 3.156 (2010). 

However, at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim, not withstanding the general rule. 
38 C.F.R. § 3.156(c) (2010). 
The Veteran's complete military personnel file was first 
associated with the claims file in April 2010. However, in a June 
2010 supplemental statement of the case, the RO denied the 
Veteran's claim for lack of new and material evidence, rather 
than reviewing the claim on its merits. The RO must reconsider 
the claim on the merits. See 38 C.F.R. § 3.156(c). 

In addition, VA has not met its duty to assist the Veteran by 
attempting to gather relevant records and verifying the Veteran's 
assertions about occurrences during service.  Although the 
Veteran was requested to obtain medical records generated by a 
non-VA physician who allegedly treated him shortly after service 
(Dr. Wesley Stish, Hazeleton, Pennsylvania) as reported by the 
physician's nurse, (Geraldine S. Shepperson, Ph.D., R.N.) the 
record indicates that it was the nurse who reported that post-
service treatment of the Veteran was "documented in office 
records."  Stated alternatively, Nurse Shepperson was not 
contacted in December 1990 to ascertain if she had, or had access 
to the Veteran's 1952 medical records.  

Whatever time may have elapsed since that report, VA is 
nonetheless obligated to attempt to retrieve all relevant records 
in support of a claim for benefits.  This matter is addressed 
below. 

Further, the medical evidence of record suggests that the Veteran 
displays a current circulatory disorder, which may be related to 
an in-service event, if that event is substantiated or if the 
Veteran is deemed credible in his account. As such, VA may be 
required to afford the Veteran a VA examination to determine 
whether medical evidence supports the Veteran's contentions. See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran first claimed he was exposed to cold weather injuries 
while stationed early during service in Fort Warren, Wyoming.  
However, he later claimed that he sustained cold weather injuries 
while in Korea.  He cited his receipt of the Korean Service 
Medal.  However, the decoration is awarded for service between 27 
June 1950 and 27 July 1954 under various conditions including 
aerial support of operations within the territorial limits of 
Korea; or with a unit under the operational control of the 
Commander-in-Chief, Far East, other than those units within the 
territorial limits of Korea, which has been designated by the 
Commander-in-Chief, Far East, as having directly supported the 
military efforts in Korea.  
Stated alternatively, the receipt of a Korean Service Medal is 
not per se indicative of whether or when the individual recipient 
was in Korea.  The Veteran will be afforded an additional 
opportunity to present evidence of his claimed cold weather 
occurrences while stationed in Korea during the now documented 
service there from April 10, 1951 to August 30, 1951.  The 
Veteran may submit any other evidence to substantiate his 
contention that he was then exposed to cold weather conditions, 
as well as any other evidence.  

Accordingly, the case is REMANDED for the following actions:

1.	The RO/AMC must ask the Veteran to submit 
copies of all documentation in his 
possession as to dates of service in Korea, 
now documented in his service personnel 
records as from April 10, 1951 to August 
30, 1951.

2.	The RO/AMC must ask the Veteran to identify 
all records of VA and non-VA health care 
providers who have treated him for cold 
injury residuals of the hands and feet. 
After obtaining any appropriate 
authorizations for release of medical 
information, the RO/AMC must obtain records 
from each health care provider the Veteran 
identifies. 

a.	If the Veteran provides such 
authorizations, for records from Dr. 
Wesley Stish from 1952 onward, the 
RO/AMC must contact Geraldine S. 
Shepperson, Ph.D., R.N., who submitted 
a December 1990 letter based upon 
review of Dr. Stish's records "as 
documented in office records."  The 
RO/AMC should associate these records 
with the claims file if they are 
available. 

b.	The Veteran should also be advised 
that, with respect to private medical 
evidence, he may alternatively obtain 
the records on his own and submit them 
to the RO/AMC.

3.	The RO/AMC must then determine whether the 
Veteran's contentions as to cold weather 
exposure are substantiated (i.e., during 
the time frame of his assignment to Korea 
(now documented as April 10 to August 30, 
1951; or as in Fort Warren, Wyoming; or as 
otherwise may be substantiated by 
information from the Veteran); or he is 
otherwise credible in this account.  

If so, or as may otherwise be 
appropriate, the RO/AMC must consider 
whether the Veteran must be scheduled 
for a VA examination by a physician 
with appropriate expertise, to 
determine whether the Veteran's 
current cold injury residuals had 
their onset during active service or 
are related to any incident of service 
and to determine whether the symptoms 
displayed since separation show 
chronicity and continuity of a 
service-incurred condition. See 
38 C.F.R. §§ 3.303, 3.304 (2010). 

4.	If the benefit sought remains denied, the 
RO/AMC must readjudicate the claim on its 
merits and provide the Veteran and his 
representative with a supplemental 
statement of the case and an appropriate 
period of time for response. 

5.	Thereafter, subject to current appellate 
procedure, the case should be returned to 
the Board for further consideration, if 
otherwise in order. No action is required 
of the Veteran until he is notified by the 
RO/AMC. By this action, the Board intimates 
no opinion, legal or factual, as to any 
ultimate disposition warranted in this 
case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


